DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least some of the structure recited in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Specification
The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 3-5, 7-8 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 3-5, 7-8 have not been further treated on the merits.
Claims 4-5 & 8 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple .  See MPEP § 608.01(n).  Accordingly, the claims 4-5 & 8 have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Specification page 6 paragraph starting on line 12 and extending to page 7 line 20 gives the operation of the applicant’s invention. When the field pulse hits the target, this produces on the target currents that form a magnetic field that in turn opposes the field pulse. This counter field or reactive field causes a resultant force to occur that is opposite to the field pulse. 
However, the field pulse is in the form of waves that carry their own momentum directed away from the target. The physics law of the conservation of momentum is in effect here; see citing below. The momentum between the field pulse and the reflected/reactive pulse states 
Britannica, The Editors of Encyclopedia. "Conservation of momentum". Encyclopedia Britannica, 28 Apr. 2021, https://www.britannica.com/science/conservation-of-momentum. Accessed 9 June 2021.
“Conservation of momentum, general law of physics according to which the quantity called momentum that characterizes motion never changes in an isolated collection of objects; that is, the total momentum of a system remains constant. Momentum is equal to the mass of an object multiplied by its velocity and is equivalent to the force required to bring the object to a stop in a unit length of time. For any array of several objects, the total momentum is the sum of the individual momenta. There is a peculiarity, however, in that momentum is a vector, involving both the direction and the magnitude of motion, so that the momenta of objects going in opposite directions can cancel to yield an overall sum of zero.”
    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Per 37 CFR 1.75 (i) please paragraph (further indent) the claims. This will aid in expressing the meaning of the claim. 

Claim 1:
Examiner does not understand what “general control” means. This term is not discussed in the specification. The examiner will interpret this term as meaning a control circuit for miscellaneous circuits.   

Antecedent problem with “the pulse unlink”. This term should be positively recited since it is an important concept. 

The phrase “with a repeating frequency within the UHF and SHF” is not understood. 
It is not clear what component has these frequencies, the pulse unlink, or the emitter pulses. The examiner will interpret that this phrase is referring to the emitter pulses.  
“SHF” is an antecedent problem. This term should be positively introduced earlier in the claim.
The first time UHF and SHF are used they should be spelled out.    


Claim 2:
Line 3 is not understood. What component has the “conductor traversing all Its1 length” the coil or is the traversing conductor within the coil?   

Antecedent problem with “this inner conductor”. Examiner will interpret as the traversing conductor.  
Line 7 “a power controller” might be an antecedent problem. Is this the same power controller recited in claim 1? The examiner will interpret that it is the same.  

Lines 7-8 it is not clear what the microcontroller controls. The examiner will interpret that it controls all the previously mentioned circuitry.  

Line 10 “a power supply” might be an antecedent problem.  Is this the same power supply previously mentioned? Examiner will interpret that it is the same.  

Line 11 “the coil what generates” should be changed to – the coil that generates --.

Claims 6 & 9: In order to better summarize all the 112(b) clarity problems in the claims, I have rewritten these claims as best as I could understand the claims. Applicant should verify that my interpretation of the claims is correct. I have also included questions in brackets that by answering will help clear up the 112(b) clarity problems.

The ultra-high frequency electromagnetic motor or thruster according to claim 1; 
wherein the primary field emitter and the target, are characterized by being conductive plates or boards connected to power control circuits with a corresponding microcontroller which is responsible for controlling and synchronizing the action of the power control circuits, 
this circuitry provides the plates with high voltage pulses that charges the plates with different polarities [so each plate has a different polarity?] i
when the primary field emitter emits electric field pulses, these pulses propagatetarget plate in both directions [what are these two directions?], 
being a pulse of such short duration that at any given moment the electric pulse is unlinked from the plate that generated it and the pulse moves through the intermediate space between the two plates so that the second plate is synchronized to charge with a second voltage pulse that in turn generates a second electric field that depending on its polarity creates a force of attraction or repulsion that is generated when interacting with the primary electric field [it is not understood how this interacts], 
interacting occurs during the time (t) that lasts the duration of the primary electric pulse, this constitutes a micro impulse which by repeating this process billions of times per second, will be integrated into final total impulse equal to the sum of all the micro-pulses generated every second [this is not understood, so each pulse is for a duration t, but there are multiple pulses each second?].

9.	The Ultra high frequency electromagnetic motor or thruster according with claim 1, characterized; 
because the primary emitter is a set of microwave emitters with a directional antenna placed at the distance (L) from the target, the target consisting of a plate of conductive material where the target is also characterized in that this plate of conductive material can be replaced by another assembly of microwave-emitter-antenna placed at the distance (L) from the first transmitter assembly [transmitter or should it be emitter assembly] directed towards it, so that the pulses that are generated, are emitter is controlled by the microcontroller, the power management circuit and the general power supply.

Allowable Subject Matter
Examiner is not sure he understands the claimed invention enough to formulate what could be allowable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The art cited teaches different electromagnetic propulsion devices. Patterson US2005/0109879 teaches a device without utility as inoperative.  
Because the US Patent Office grants patents affording applicants exclusionary rights to make, sell, use or import subject matter twenty (20) years from the date of the filing of the patent application, any amendments made to the application must be previously supported by the originally filed application papers which establish that filing date.  Amendments submitted to a patent application NOT previously supported by the originally filed documents are considered “new subject matter” and are NOT entered into the application.  

See MPEP 2163.06 “Stated another way, information contained in any one of the specification, claims or drawings of the application as filed may be added to any other part of the application without introducing new matter.”

If the applicant would like to add new matter that will require filing a Continuation In Part (CIP) application.

In a joint application with no power of attorney to either a registered practitioner or joint inventor, the applicant whose name first appears in the papers receives the correspondence, unless other instructions are given. All applicants must sign the replies. See MPEP §§ 402 and 714.01(a).  
403.01b

Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Should be changed to its